Citation Nr: 0120122	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension benefits in the amount of $21,027.00.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the Committee 
denied the appellant's claim for waiver of recovery of 
overpayment of death pension benefits in the amount of 
$21,027.00.


REMAND

In the Written Brief Presentation dated in August 2000, the 
veteran's representative noted that Committee Member A.L. 
signed the original February 2000 decision as well as several 
decisions following the Notice of Disagreement (NOD) filed in 
March 2000.  She signed the most recent decision in August 
2000.  His representative further noted that, in waiver of 
recovery claims exceeding $20,000, this practice is precluded 
by VA regulation.  The Board agrees.  The provisions of 
38 C.F.R. § 1.955(e)(3) clearly state that, in claims 
involving waiver of recovery in excess of $20,000, a panel 
consisting of entirely different members must be assigned 
after the submission of an NOD.  The Board must remand this 
claim for compliance with the provisions of 38 C.F.R. 
§ 1.955(e)(3).

On remand, the Committee should determine whether any further 
development of the claim is warranted under the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Committee should 
also request an updated Financial Status Report from the 
appellant.  

Accordingly, this case is REMANDED for the following:

1.  The Committee should provide the appellant 
with a VA Form 20-5655 and request that she 
complete and return her Financial Status 
Report. 

2.  The Committee must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the Committee 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

3.  Following completion of the foregoing 
development, the Committee should readjudicate 
the waiver of recovery claim with a panel of 
two members who were not assigned to 
adjudicate the original February 2000 
decision.  38 C.F.R. § 1.955(e)(3) (2000).  If 
the benefit sought on appeal remains denied, 
the veteran and her representative should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



